Citation Nr: 0215620	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and P. S.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for PTSD had not been received, 
and denied his claim.  The veteran filed a timely appeal to 
this adverse determination.

When this matter was previously before the Board in March 
1999 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The Board observes that at the time of this March 1999 
remand, the Board noted that in a letter to the veteran dated 
in April 1998, a RO Decision Review Officer (DRO) had 
informed the veteran that his recent evidentiary submissions 
constituted new and material evidence to reopen his claim for 
service connection for PTSD.  Furthermore, the Board noted 
that the RO had issued a Supplemental Statement of the Case 
in September 1998 addressing the service connection issue on 
a de novo basis.  Therefore, the Board determined that the 
issue on appeal was service connection for PTSD, and the 
Board has again phrased the issue as such on the cover page 
of this decision.

In addition, at the time of this remand the Board noted that 
since 1987, the veteran had raised additional claims, and 
that all of these claims appeared to have been addressed by 
the RO.  Furthermore, the Board noted that in his April 1997 
substantive appeal and in subsequent statements, the veteran 
had referred only to the issue of service connection for 
PTSD.  Therefore, the Board determined that the sole issue 
before the Board was entitlement to service connection for 
PTSD, noting that the Board could not entertain an 
application for review on appeal unless it conformed to the 
law.  38 US.C.A. § 7108 (West 1991 & Supp. 2001).  The Board 
notes that assuming in the alternative that there is now 
before the Board any claim for compensation benefits for a 
psychiatric disability apart from PTSD, such as for example 
anxiety disorder, the Board has also ruled in the alternative 
below as to a basis to deny the claim that would also apply 
to a claim for a psychiatric disability apart from PTSD.

In addition, in March 1999 the Board informed the veteran 
that if he wished to pursue additional claims, he should so 
notify the RO, and that the RO should then take appropriate 
action to adjudicate any such claims.  The Board notes that 
in a Statement in Support of Claim received by VA on August 
23, 2002, the veteran's representative, AMVETS, indicated 
that "We are opening a new claim on behalf of the Veteran 
for Service connection for Anxiety disorder and Depression 
secondary to his anxiety disorder."  However, since VA had 
previously received a statement from the veteran on August 9, 
2002, in which the veteran withdrew his power of attorney in 
favor of AMVETS, this communication was not accepted as a 
valid claim, as AMVETS no longer represented the veteran.  
The Board again takes this opportunity to inform the veteran 
that if he wishes to file any additional claims, either he or 
his current representative or agent, if any, should notify 
the RO so that further action may be taken, as appropriate. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  There is no competent evidence, which indicates a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in January 1997, in the statement of 
the case (SOC) issued in March 1997, in the supplemental 
statements of the case (SSOCs) issued in August 1997, March 
1998, September 1998, and July 2002, at the time of a hearing 
before an RO hearing officer in June 1997, in the previous 
Board denial dated in August 1987, in the Board remand dated 
in March 1999, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SSOC issued in 
July 2002, the RO provided the veteran with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App.  183,187 (2002).  The veteran and his agent further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records, extensive documents detailing service 
disciplinary proceedings, post-service VA outpatient 
treatment notes and examination reports, and numerous 
personal statements made by the veteran in support of his 
claim.  The RO also requested, and received, a detailed 
medical opinion regarding the veteran's mental disorders, 
including an evaluation of the veteran's claimed stressors 
and a discussion of the presence or absence of PTSD.  The 
veteran testified at a hearing before an RO hearing officer 
in June 1997, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence that is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Background

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2001); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

In this case, the first question to be addressed is whether 
the veteran is currently suffering from PTSD.  In this 
regard, the Board notes that the veteran has undergone two VA 
mental disorders examinations since the mid-1980's.  The 
first of these took place in February 1995.  At that time, 
the examiner noted that the veteran's claims file was 
available, and contained "hundreds of pages of extensive 
letters from the veteran."  The examiner indicated that, 
since no local treatment records were available, the great 
majority of his report was "built on information from the 
veteran, either directly or from the letters in his C-file."  
In discussing the veteran's inservice stressors, the examiner 
noted the veteran's report that a gunnery sergeant from 
another platoon had been "fragged" with a grenade, and that 
one of the veteran's friends from the electronics group had 
been chosen as the culprit, even though the veteran knew him 
to be innocent.  The accused was indicated to be Corporal 
[redacted], although the Board observes that this may be an error 
in transcription, as the veteran has consistently maintained 
that the soldier's name was Corporal [redacted].  In any case, 
the examiner then recorded the following:

The veteran volunteered to testify at any 
court martial and also visited [redacted].  
At the visit he noted [redacted] had been 
beaten and confined to an iron box in the 
sun.  [redacted] was summarily executed 
without benefit of trial, so far as the 
veteran knew.  He is thought to be buried 
in an animal cemetery.  The veteran feels 
he has evidence that [redacted]'s execution 
was ordered by the same captain who had 
exiled him and his group of 13 to the ROK 
unit.  The veteran was extremely 
distressed at [redacted]'s execution, not 
only because he knew [redacted] was innocent 
and a good Marine, but because of his 
personal friendship and gratitude.  
[redacted] had saved the veteran's life (see 
below).

The examiner then noted that the veteran had spent "hundreds 
or thousands of hours" attempting to bring the attention of 
authorities to knowledge of the matter of [redacted]'s execution.  

The examiner stated that while the above incident was a 
"severe stressor," several other combat-related stressor 
incidents were recounted by the veteran, including the 
following:  being subject to a rocket explosion which 
occurred 15 to 20 yards away from the veteran; coming under 
attack by Viet Cong while approaching a bridge by truck, who 
were then killed by Corporal [redacted], thus saving the 
veteran's life; participation in an intense 15-minute 
firefight; witnessing the death of 43 soldiers in a 
helicopter accident; an incident involving a Viet Cong 
turncoat who lit herself on fire; the accidental strafing of 
the woods near the veteran's position by a "puff" gunship; 
witnessing the death of approximately 75 Vietnamese villagers 
following an attack by F4 phantoms; and the killing of an 
orphan whom a friend was trying to adopt by the Viet Cong 
forces in January 1970.

Following a mental status examination, the examiner rendered 
diagnoses of:  PTSD, with intrusive thoughts, some avoidance, 
some alienation, depression, and much obsession; unusual 
thought style in writing, borderline or "schizophrenic-
like" in certain formal aspects; and personality with 
obsessive-compulsive traits.  He further indicated that he 
believed that the veteran had had PTSD, and retained remnants 
of this, and noted that the veteran's obsession with both 
[redacted] and industrial corruption were more striking than a 
number of the directly related PTSD symptoms.

Regarding the principal claimed stressor of the torture and 
execution of Corporal [redacted] (listed as "[redacted]" in the VA 
examination report above), the Board notes that the veteran's 
account of this stressor has changed significantly over time.  
In his claim to reopen his claim for service connection for 
PTSD, received by VA in July 1996, the veteran indicated that 
"Attempting to save [redacted] [redacted] was my most traumatic 
service experience.  In that the military police that killed 
him would also have killed me, unusual, life-threatening 
stressors were present in the situation.  My testimony of my 
service experience with [redacted] [redacted] should be a primary 
consideration of a Rating Decision."  The veteran indicated 
that his main objectives were to put Corporal [redacted]'s name 
on the Vietnam War Memorial, and to repatriate his remains.

In December 1996, the veteran received a response letter from 
the Naval Criminal Investigative Service, which indicated 
that they had found records confirming the incident described 
by the veteran when someone threw a fragmentation grenade 
into the AFP Headquarters in Camp Hoa Long, Danang in April 
1970.  The letter further indicated that Corporal Barry [redacted] 
[redacted] had been developed as a suspect based on remarks he 
had made prior to the incident, and that he was charged in 
the offense.  However, these charges were later dismissed, 
and Corporal [redacted] was given an honorable discharge. 

In a letter from the veteran received by VA in January 1997, 
the veteran noted the information contained in this response 
letter.  However, he indicated that while he would like very 
much to believe that Corporal [redacted] had survived, "there 
is substantive cause to suspect that the recently found 
record may have been planted in [an] attempt to disable 
further criminal investigation."

Then, in a letter from the veteran to the RO dated in June 
1997, the veteran reported that he had located Corporal 
[redacted], who was alive and well and living in New Jersey.  As 
a result, the veteran shifted his focus to the fact that 
Corporal [redacted] had been tortured for 8 months during 
illegal custody, and indicated that "[redacted] [redacted]'s torture 
is the essential issue to be verified in my claim."

In March 1999, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board 
encapsulated the veteran's alleged stressors as follows:

(1) The alleged mistreatment of a fellow 
serviceman, Corporal B. D. [redacted], to 
include an allegation that Corporal 
[redacted] was executed;

(2) A rocket exploding 15 to 20 yards 
away, rocking him with the blast wave, 
but not injuring him with fragments; 

(3) Combat with North Vietnamese soldiers 
in approximately February of 1970;

(4) Witnessing a helicopter crash that 
killed 43 people in early 1970;

(5) Witnessing a  "VC turncoat" placing 
a flare in a Vietnamese woman's vagina;

(6) Being fired upon by a "puff" 
gunship, strafed 50 to 100 yards away, 
apparently unaware of the veteran's 
position;

(7) Observing a Vietnamese village at a 
distance of 150 yards being attacked by 
F-4 phantoms, killing all villagers; and

(8) Learning of the death of a Vietnamese 
orphan killed by the Viet Cong.

The Board noted that items (2) and (3) and (5) to (8) were 
events which the appellant had not described with sufficient 
specifics to permit verification.  The Board also concluded 
that in the case of items (5) and (8), these were not events 
for which there was any prospect that documentation existed.  
However, it was determined that alleged stressor (4) was 
potentially verifiable.  The Board also determined that the 
veteran's extended discussions of alleged black market 
activities, alleged financial irregularities of contractors, 
discussions of the propriety of the Tonkin Gulf Resolution, 
and other similar topics did not appear facially to fall 
within the category of events recognized as "stressors" 
under the criteria provided in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).

In its remand instructions, the Board instructed the RO to 
ask the veteran to review his accounts of stressors (2), (3) 
and (5) to (8), and to add any additional detail possible, 
including dates, places, detailed descriptions of events, and 
identifying information concerning any other individuals 
involved in the events, including their names, ranks, units 
of assignment or any other identifying detail.  The RO was 
then instructed to contact the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for their 
assistance in verifying items (2), (3) and (5) to (8) if, and 
only if, the veteran had provided additional information by 
which a meaningful attempt to confirm any of the alleged 
stressors could be confirmed.  However, the RO was instructed 
to make an attempt to obtain confirmation of event (4) even 
if no further information was received from the veteran.

The RO was then instructed to schedule the veteran for an 
examination by a VA psychiatrist to determine whether any 
psychiatric disorder or disorders were present and, if so, 
the correct diagnostic classification of any disorder 
present.  The examiner was specifically asked to comment on 
whether the veteran was suffering from PTSD, and, if so, 
which credible stressors had caused this disorder.  The 
examiner was also asked to comment explicitly on whether 
alleged stressor (1) regarding the veteran's allegations as 
to the mistreatment of Corporal B. D. [redacted], and the 
alleged conspiracy of the service department and the CIA, 
could cause, or has as likely as not caused, PTSD.  The 
examiner was asked to provide this information "in light of 
the fact that Mr. [redacted] was not, in fact, executed and 
buried in an animal cemetery, and that the allegations of a 
massive conspiracy by the service department and the CIA to 
conceal the 'execution' have no basis in reality."

In March 1999, the RO sent the veteran a letter requesting 
additional information on stressors (2), (3) and (5) through 
(8), as indicated in the Board remand.  The veteran was 
informed that this information was vitally necessary to 
obtain supportive evidence of the stressful events and that 
he needed to be as specific as possible.  He was also 
informed that without such details, an adequate search for 
verifying information could not be conducted.  To date, VA 
has received no response from the veteran to this request.

In April 2001, the veteran underwent the VA mental disorders 
examination indicated by the Board in its remand.  In a 
lengthy statement from the veteran that was presented to the 
VA examiner at the time of the April 2001 examination, the 
veteran indicated that Corporal [redacted] had recently come to 
visit him, and had stayed with him for one week.  The veteran 
indicated that conversations with Corporal [redacted] revealed 
that Corporal [redacted] had deceived the veteran both about his 
pre-service past and the inservice fragging incident.  
Corporal [redacted] also informed the veteran that he had freely 
and voluntarily confessed to being involved the fragging, and 
that while the veteran assumed that he had been drugged, 
tortured and threatened into remaining silent during an 
Article 32 hearing, in reality he had intentionally confessed 
in order to help free another Marine.  The veteran reportedly 
also learned that while Corporal [redacted] was indeed knocked 
unconscious and held in an iron box in a "red line" area, 
as alleged by the veteran, Corporal [redacted] admitted to the 
veteran that "he had not been in 'many boxes' and subjected 
to unspeakable abuse in that time frame as he had previously 
led me to believe."  The veteran also conceded that "the 
three days [Corporal [redacted]] spent roasting in an iron box 
was cruel and unusual punishment, but it was inflicted by the 
victims of the fragging who thought they were under attack."  
He then indicated that when he asked Corporal [redacted] to 
write a statement to the RO indicating that the account of 
his being held in an iron box for three days was true, and 
that he had feared for his life when taken to a dog burial 
ground at night with a hood over his head, Corporal [redacted] 
had responded "Why should I degrade myself like that"? and 
refused to do so.  The veteran then determined that there was 
nothing more that could be gained from a relationship with 
Corporal [redacted], and that "he belonged at New York City's 
garbage dump."  He indicated that he had not spoken to him 
since the time of the visit.

The veteran then stated that even though the account of 
Corporal [redacted]'s torture and execution, as vigorously told 
by the veteran for decades, was now determined to be 
completely untrue, he nevertheless had had reason to believe 
that it was true.  He also stated that the situation had 
caused enough distress and anxiety to account for his PTSD.  
Finally, he stated that "even if that sort of stress is not 
the sort of stressor which is accepted as a service-connected 
cause, the records of my Vietnam service with the Korean 
Marines should certainly confirm that I was under fire in 
country and was subjected to the sort of life-threatening 
conditions which are acceptable stressors."

However, at the time of the mental disorders examination, the 
veteran stated that he did not endorse items 2, 3, and 5 to 8 
listed in the Board remand as being stressors that he 
actually incurred, and that stressor 4, while accurate, was 
not a PTSD-related stressor for him.  However, the examiner 
stated that the veteran's all-encompassing obsession with 
[redacted] (item 1) clearly indicated that something was wrong, 
and that extensive testing and evaluation were required to 
determine the correct diagnosis.  Following extensive 
psychiatric testing and a mental status examination, the 
examiner stated unequivocally that "The veteran does not 
have PTSD," noting that the veteran denied any of the 
credible stressors identified by the Board.   He then 
rendered an Axis I diagnosis of anxiety disorder, not 
otherwise specified, with obsessive-like symptoms, and major 
depressive disorder secondary to the anxiety disorder.  He 
further indicted that the veteran's allegations of the 
extreme treatment of Corporal [redacted] could not have caused 
PTSD, since the veteran did not witness torture of [redacted], 
other than seeing the iron Conex box which he was told 
[redacted] was in.  He also stated that the veteran had written 
that he was told about mistreatment of [redacted] and only saw a 
box with guards around it.  He could not even approach the 
box to verify that [redacted] was in it.  He noted that the 
veteran had written about seeing [redacted] being forced to 
stare at a fixed point, but that this could not be considered 
to be life threatening as torture could.

Analysis


Following review of the evidence in this matter, the Board 
concludes that the claim must be denied for two alternative 
bases, either one of which standing alone would be sufficient 
to support the determination.
 
(1)  No PTSD Disability

Following a review of the extensive record in this case, the 
Board finds that the evidence indicates that the veteran does 
not currently suffer from PTSD.  While the examiner who 
performed the February 1994 VA mental disorders examination 
allowed that "the veteran has had post-traumatic stress 
disorder, and retains remnants of this," it is clear that 
even this equivocal determination was based on the veteran's 
account of stressors which are inaccurate or unverified.  
Indeed, this diagnosis was based in large part on the 
veteran's account of his friend [redacted] having been beaten, 
tortured, summarily executed, and buried in an animal 
cemetery, an account which, by the veteran's own admission, 
has since been found to be almost completely inaccurate.  
Furthermore, none of the "directly combat-related 
stressors" discussed by the veteran in that examination, and 
later encapsulated by the Board in its March 1999 remand, 
have been verified, and, indeed, have all explicitly been 
repudiated by the veteran himself as either not having 
occurred or not having been stressors. 

Furthermore, the Board finds that, in light of the veteran's 
continually changing and inconsistent reports regarding his 
principal stressor, the torture and execution of Corporal 
[redacted], as well as his strenuously advanced accounts of 
combat-related stressors, followed by an equally strenuous 
repudiation of the occurrence of these very same events, the 
veteran's accounts regarding these events are simply not 
credible.  In this regard, the Board observes that while the 
claims adjudication process in nonadversarial, it remains the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, No. 00-7023 (Fed.Cir. Oct. 13, 
2000).  As the United States Court of Appeals for the Federal 
Circuit has commented, there is a considerable body of law 
imposing a duty on the Board to analyze the credibility and 
probative value of evidence sua sponte, when making its 
factual findings.  Further, the Board has the "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In this case, the Board finds that the veteran's accounts of 
his stressors, particularly the stressor involving Corporal 
[redacted], have changed dramatically as new evidence has arisen 
indicating that his previous accounts were wholly 
implausible.  As indicated above, the veteran initially 
indicated that his principal stressor was the brutal torture 
and summary execution of [redacted], and stated that his 
objective was to repatriate the veteran's remains and have 
his name added to the Vietnam Veterans Memorial.  When he was 
informed by official sources that Corporal [redacted] had not 
been executed but had instead had all charged against him 
dropped, and had been given an honorable discharge, the 
veteran believed that the evidence of Corporal [redacted]'s 
survival was "planted" by the government, and his focus 
shifted to disproving the cover-up by authorities of their 
execution of Corporal [redacted].  When the veteran discovered 
that Corporal [redacted] was alive and well and living in New 
Jersey, his focus shifted to the 8 months of illegal 
captivity and torture of Corporal [redacted].  Then, after 
meeting with Corporal [redacted], the veteran conceded that 
Corporal [redacted] had not been tortured, and had not been kept 
in captivity for 8 months, but instead had been confined in 
an iron Conex box for only 3 days, following which he was 
released on his own recognizance.  Simply put, the Board 
finds that the veteran's accounts of his stressors are 
grossly inconsistent as well as refuted by other credible 
evidence and thus his assertions are not credible.  It 
follows that the February 1994 diagnosis of PTSD based on 
these claimed stressors is, in turn, not probative as it is 
based upon false premises.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence."), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992), and Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992). 

Furthermore, the examiner who performed the April 2001 VA 
mental disorders examination conducted a thorough battery of 
psychiatric tests, a full mental status examination, and a 
full review of the veteran's medical records and claims file, 
and determined unequivocally that the veteran was not 
suffering from PTSD.  He noted that the veteran had indicated 
that stressors (2), (3) and (5) through (8), as listed by the 
Board, had not occurred, and that stressor (4) was not a 
stressor for him, indicating that "The BVA items above were 
gathered to discredit me."  In this regard, the Board finds 
that, upon learning this information, the RO was no longer 
required to attempt to verify the veteran's report of the 
helicopter crash in service (item (4)) with the USASCRUR, as 
indicated by the Board in its March 1999 remand, as the 
veteran specifically indicated that he was no longer 
maintaining that this incident was a stressor which had 
caused PTSD.  In addition, the Board notes that the examiner 
indicated that those aspects of item (1) relating to Corporal 
[redacted] which apparently did actually occur were not 
sufficient to cause PTSD ("the veteran's allegations of the 
extreme treatment of Corporal [redacted] could not have caused 
PTSD.")  

Finally, with regard to the veteran's lament that the Board's 
recitation of his evidentiary assertions in the remand was 
presented to discredit him, the Board must point out that 
crediblity determinations are the function of the Board.  
Where, as here, the record demonstrates conclusively that the 
claimant's statements lack crediblity, it is the task of the 
Board, not a medical provider, to thrash out which 
evidentiary assertions are credible and which are not.  Where 
this sorting is necessary before any medical opinion can be 
obtained, the claimant must abide by the consequences of his 
actions.  Otherwise, seeking a medical opinion in these 
circumstances would be a pointless waste of adjudicatory 
resources as a medical opinion founded upon false evidentiary 
premises would be without probative value.  The net result of 
such an exercise would be to squander VA resources and 
inflict a wholly unnecessary delay in the adjudication of the 
claims of other veterans.  

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from PTSD.  As a valid service connection claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for PTSD must be denied.  The Court 
has held that "[i]n order for the veteran to be awarded a 
rating for service-connected [disability], there must be 
evidence both of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

The Board has considered the veteran's own contentions, as 
set forth at the time of his hearing before an RO hearing 
officer in June 1997 and in extensive and lengthy 
correspondence sent to VA, attesting to his belief that he 
currently suffers from PTSD which was caused by his 
experiences in Vietnam.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding the current existence of a medical disorder, or of 
the medical causation thereof.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that he currently suffers from PTSD that is 
related to stressors experienced while in the military cannot 
be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(2)  No Crediblity as to Evidentiary Assertions in the Claim 
for Service Connection for a Psychiatric Disability

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative that the 
fatal defect in the claim is the appellant's complete lack of 
crediblity as to his evidentiary assertions advanced in the 
context of a claim for compensation benefits for a 
psychiatric disability.  

As noted above, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 
supra.  The case law imposes a duty on the Board to analyze 
the crediblity and probative value of evidence sua sponte, 
when making its factual findings.  Further, the Federal 
Circuit has specifically held that the Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
supra. .
 
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 
125 Me. 147, 131 A. 860, 862 (Me. 1926); Erdmann v. Erdmann, 
127 Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").   The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  See 
State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 895 (W. Va. 
1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 
(Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).  Although 
credibility is often defined as determined by the demeanor of 
a witness, a document may also be credible evidence.  See, 
e.g., Fasolino Foods v. Banca Nazionale Del Lavoro, 761 F. 
Supp. 1010, 1014 (S.D.N.Y. 1991); In Re National Student 
Marketing Litigation, 598 F. Supp. 575, 579 (D.D.C. 1984). 

In determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

In Burns v. Department of Health & Human Servs., supra, a 
special master for the secretary of HHS in a claim for 
compensation based upon alleges damages stemming from a 
vaccination concluded: 
  
Because of petitioner's inconsistent affidavits and 
her expressed recognition of the difficulties of 
remembering specific dates of events that happened 
so long ago, [I] give greater credence and weight 
to the contemporaneous medical records filed in 
this matter.
  
Burns v. Department of Health & Human Servs., 1992 U.S. Cl. 
Ct. LEXIS 528.   The special master was found to have 
followed the Federal Circuit's instruction in Cucuras v. 
Department of Health & Human Resources, 993 F.2d 1525, 1528 
(Fed. Cir. 1993), "Moreover the Supreme Court counsels that 
oral testimony in conflict with contemporaneous documentary 
evidence deserves little weight."  United States v. Unites 
States Gypsum Co., 333 U.S. 364, 396, 92 L. Ed. 746, 68 S. 
Ct. 525 (1947).  This court's predecessor adopted the same 
principle.  Montgomery Coca Cola Bottling Co. v. United 
States, 222 Ct. Cl. 356, 615 F.2d 1318, 1328 (Ct. Cl. 1980).
  
As the trier of fact, the Board further finds that the 
following jury instructions provide instructive guidelines in 
assessment of credibility.   In Clark v. United States, 391 
F.2d 57, 60 (8th Cir.), cert. denied, 393 U.S. 873 (1968), 
the court held that the following instruction given by the 
trial court correctly set out the factors to be considered by 
the jury in determining the credibility of the witnesses:
 
You are instructed that you are the sole 
judges of the credibility of the witnesses 
and of the weight and value to be given to 
their testimony.  In determining such 
credibility and weight you will take into 
consideration the character of the witness, 
his or her demeanor on the stand, his or her 
interest, if any, in the result of the trial, 
his or her relation to or feeling toward the 
parties to the trial, the probability or 
improbability of his or her statements as 
well as all the other facts and circumstances 
given in evidence. 
391 F.2d at 60.  In United States v. Merrival, 600 F.2d 
717, 719 (8th Cir. 1979), the court held that the 
following general credibility instruction provided 
protection for the accused in a criminal matter: 
You, as jurors, are the sole judges of the 
truthfulness of the witnesses and the weight 
their testimony deserves. 
You should carefully study all the testimony 
given, the circumstances under which each 
witness has testified, and every matter in 
evidence that tends to show whether a witness 
is worthy of belief.  Consider each witness' 
ability to observe the matters as to which he 
or she has testified and whether each witness 
is either supported or contradicted by other 
evidence in the case. 
600 F.2d at 720 n.2. 
The general credibility instruction given in United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975) is more 
expansive: 
The jurors are the sole judges of the weight 
and credibility of the testimony and of the 
value to be given to each and any witness who 
has testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness. (Emphasis added.)  
The instruction in the text is basically a paraphrase of 
Ninth Circuit Criminal Instruction 3.07 and 3 Edward J. 
Devitt, et al., FEDERAL JURY PRACTICE AND INSTRUCTIONS: Civil 
§ 73.01 (4th ed. 1987), as approved in United States v. 
Hastings, 577 F.2d 38, 42 (8th Cir. 1978).
The Board finds these guidelines persuasive and equally as 
applicable to written statements as to oral testimony.  In 
finding these persuasive, the Board is not concluding or 
implying that a claim for benefits under title 38 United 
States Code is in any manner similar to an adversarial 
hearing, much less a criminal prosecution.  Rather, the Board 
finds them useful because they are provided in the stringent 
context of defending the rights of an accused party where 
liberty or even life, not merely monetary benefits, may be at 
stake.  In other words, they are taken as a high hurdle that 
must be overcome to find the claimant's crediblity in 
question.

Turning to the facts of this case, the record is now clear 
that the veteran's accounts of his stressors, particularly 
the stressor involving Corporal [redacted], are marked by vast 
inconsistency.  As further observed above, the veteran 
initially indicated that his principal stressor was the 
brutal torture and summary execution of [redacted], and stated 
that his objective was to repatriate the veteran's remains 
and have his name added to the Vietnam Veterans Memorial.  
When he was informed by official sources that Corporal 
[redacted] had not been executed but had instead had all charged 
against him dropped, and had been given an honorable 
discharge, the veteran believed that the evidence of Corporal 
[redacted]'s survival was "planted" by the government, and his 
focus shifted to disproving the cover-up by authorities of 
their execution of Corporal [redacted].  When the veteran 
discovered that Corporal [redacted] was alive and well and 
living in New Jersey, his focus shifted to the 8 months of 
illegal captivity and torture of Corporal [redacted].  Then, 
after meeting with Corporal [redacted], the veteran conceded 
that Corporal [redacted] had not been tortured, and had not been 
kept in captivity for 8 months, but instead had been confined 
in an iron Conex box for only 3 days, following which he was 
released on his own recognizance.  Simply put, the Board 
finds that the veteran's accounts of his stressors are 
grossly inconsistent as well as refuted by other credible 
evidence and thus his assertions are not credible.  

Nor is this the complete universe of the inconsistencies of 
record in this matter.  As further noted above, having first 
advanced evidentiary assertions that certain other events 
occurred and constituted stressors, the veteran has since 
disavowed such claims.  The Board finds that the number and 
extent of the inconsistencies and demonstrably false 
assertions advanced by the claimant in this matter are so 
vast that the Board is compelled to hold that he completely 
lacks crediblity as to his evidentiary assertions advanced in 
a claim for compensation benefits for a psychiatric 
disability.  In other words, because he has plainly advanced 
false evidentiary assertions as to material matters in a 
claim for compensation benefits, the fact finder is entitled 
to conclude that all of his evidentiary assertions lack 
credibility.  See Phillips, supra.  Because his crediblity as 
to his subjective reports of symptoms is central to 
establishing the a linkage between service and a current 
disability, it follows that medical opinion in this matter as 
to a linkage between a current disability and service is 
without probative value and would be a pointless exercise.  
It is adjudicators, not medical providers who make the 
controlling assessments of credibility.   At this juncture, a 
medical provider asked to render an opinion as to the linkage 
between a current disability and service would have to be 
instructed that he or she should assume that the claimant is 
motivated by his interest in seeking compensation benefits 
and that all of his evidentiary assertions as to the 
relationship between service and a current disability are 
false.  Obviously, such an exercise would be a pointless 
journey into pure speculation.  Further, such an exercise 
would be at the expense of delaying the adjudication of the 
claims of other veterans that have been advanced in good 
faith.  


ORDER

Service connection for PTSD is denied.

		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

